 
Exhibit 10.6
 
Confidential Treatment Requested by Capital Trust, Inc.
 
Execution Version
 
CONTRIBUTION AGREEMENT
 
THIS CONTRIBUTION AGREEMENT (this “Agreement”) is made and entered into as of
March 31, 2011, by and among, CT Legacy Holdings, LLC, a Delaware limited
liability company (“CT Legacy Holdings”), Five Mile Capital II CT Equity SPE
LLC, a Delaware limited liability company (“Five Mile Shareholder”), and CT
Legacy REIT Holdings, LLC, a Delaware limited liability company (the “CT Legacy
REIT Holdings”).  Capitalized terms not defined herein shall have the meanings
ascribed to such terms in Exhibit A hereto.
 
RECITALS
 
WHEREAS, CT proposes to restructure and settle certain of its previously
incurred and outstanding recourse debt liabilities in connection with the
Restructuring;
 
WHEREAS, in furtherance of the Restructuring, CT has formed CT Legacy Manager,
CT Legacy Holdings, CT Series 1 Note Issuer, CT Series 2 Note Issuer, CT Legacy
REIT Holdings, CT Legacy REIT Mezz Borrower, CT Legacy Asset, CT Legacy MS and
CT Legacy Citi and CT will cause an existing wholly-owned corporation to be
converted and renamed into CT Legacy JPM;
 
WHEREAS, in furtherance of the Restructuring, the parties desire to consummate
the REIT Stock Contribution Transaction, whereby CT Legacy Holdings and Five
Mile Shareholder contribute to CT Legacy REIT Holdings their respective shares
of Class A-1 Common Stock and Class A-2 Common Stock of CT Legacy REIT Mezz
Borrower in exchange for Class A-1 Units and Class A-2 Units of CT Legacy REIT
Holdings;
 
WHEREAS, the Legacy Asset Contribution Transaction, the CTLRMB Legacy Asset
Downstream Contribution Transaction, the CTLA Legacy Asset Downstream
Contribution Transactions, the Mezzanine Loan Contribution Transaction and the
Repurchase Financing Assumption Transactions are conditions precedent to the
other transactions contemplated in connection with the Restructuring.
 
NOW, THEREFORE, in consideration of the promises set forth herein and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:
 
1.           Contributions to CT Legacy REIT Holdings.   Five Mile Shareholder
hereby contributes to CT Legacy REIT Holdings 2,415,625 shares of Class A-2
Common Stock (the “Five Mile Contributed Stock”) and CT Legacy Holdings hereby
contributes to CT Legacy REIT Holdings 4,393,750 shares of Class A-1 Common
Stock and 3,190,625 shares of Class A-2 Common Stock (the “CT Legacy Holdings
Contributed Stock” and together with the Five Mile Contributed Stock, the
“Contributed Stock”), and CT Legacy REIT Holdings accepts the Contributed
Stock.  In exchange for such contributions, CT Legacy REIT Holdings hereby
issues to Five Mile Shareholder 2,415,625 Class A-2 Units and to CT Legacy
Holdings 4,393,750 of its Class A-1 Units and 3,190,625 of its Class A-2 Units
(such units hereinafter collectively referred to as (“Units”).
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Representations and Warranties by Five Mile Shareholder.  Five Mile
Shareholder hereby represents and warrants to CT Legacy REIT Holdings that:
 
(a)           Ownership.  Five Mile Shareholder owns beneficially and of record
the Five Mile Contributed Stock and all the rights and interests attached
thereto to be transferred hereunder, free and clear of any taxes, liens,
security interests, transfer restrictions, options, purchase rights or other
encumbrances;
 
(b)           Due Authorization.  Five Mile Shareholder has full power and
authority (including full corporate or other entity power and authority, if
applicable) to execute, deliver and perform its obligations under this
Agreement, and this Agreement constitutes the legal, valid and binding
obligation of Five Mile Shareholder, enforceable against Five Mile Shareholder
in accordance with its terms except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors' rights generally, and (ii) as limited by
laws relating to general equitable principles;
 
(c)           Conflicts.  The execution, delivery and performance of this
Agreement by Five Mile Shareholder does not and will not (i) violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge, or other restriction of any government, governmental agency, or
court to which Five Mile Shareholder is subject or any provision of its charter,
bylaws, or other governing documents or (ii) result in a breach by Five Mile
Shareholder of, or constitute a default by Five Mile Shareholder under any
agreement, contract, lease, license, instrument, or other arrangement to which
Five Mile Shareholder is a party or by which Five Mile Shareholder is bound or
to which any of Five Mile Shareholder’s assets is subject;
 
(d)           Securities Law Representations.
 
(i)         The Units to be acquired by Five Mile Shareholder pursuant to this
Agreement will be acquired for Five Mile Shareholder’s own account and not with
a view to, or intention of, distribution thereof in violation of the Securities
Act of 1933, as amended (the “Securities Act”), or any applicable state
securities laws, and the Units will not be disposed of in contravention of the
Securities Act or any applicable state securities laws;
 
(ii)         Five Mile Shareholder understands and acknowledges that (i) the
Units have not been registered under the Securities Act or any state securities
laws, and such Units are being sold in reliance upon an exemption or exemptions
from the registration and prospectus delivery requirements of the Securities Act
and applicable state securities laws, and must be held by Five Mile Shareholder
indefinitely unless a subsequent disposition thereof is registered under the
Securities Act and applicable state securities laws or is exempt therefrom (and
is able to bear the economic risk from holding the Units for an indefinite
period of time), and (ii) there is not currently a trading market for the Units
and there can be no assurances that the same will be listed on any exchange or
quoted on any quotation system;
 
 
2

--------------------------------------------------------------------------------

 
 
(iii)         Five Mile Shareholder is an “accredited investor” as that term is
defined under Rule 501(a) promulgated pursuant to the Securities Act, and a
“qualified purchaser” within the meaning of Section 3(c)(7) of the Investment
Company Act of 1940, as amended (the “Investment Company Act”), and as such that
term is defined in Section 2(a)(51) of the Investment Company Act.  Five Mile
Shareholder is an experienced and sophisticated investor and has such knowledge
and experience in financial, business and investment matters as are necessary to
evaluate the merits and risks of an investment in the Units and protecting its
interests in connection therewith; and
 
(iv)         Five Mile Shareholder has received and reviewed information
regarding CT Legacy REIT Holdings and its subsidiaries that has been provided to
Five Mile Shareholder by CT Legacy REIT Holdings and has been given the
opportunity to ask questions of and to receive answers from CT Legacy REIT
Holdings concerning the Contributed Stock, and the business, operations and
financial condition of CT Legacy REIT Holdings and its subsidiaries.
 
(e)           ERISA.  Five Mile Shareholder represents that it is not a “benefit
plan investor” as defined in Section 3(42) of the Employee Retirement Income
Security Act of 1974, as amended.
 
3.           Representations and Warranties by CT Legacy Holdings.  CT Legacy
Holdings hereby represents and warrants to CT Legacy REIT Holdings that:
 
(a)           Ownership.  CT Legacy Holdings owns beneficially and of record the
CT Legacy Holdings Contributed Stock and all the rights and interests attached
thereto to be transferred hereunder, free and clear of any taxes, liens,
security interests, transfer restrictions, options, purchase rights or other
encumbrances;
 
(b)           Due Authorization.  CT Legacy Holdings has full power and
authority (including full corporate or other entity power and authority, if
applicable) to execute, deliver and perform its obligations under this
Agreement, and this Agreement constitutes the legal, valid and binding
obligation of CT Legacy Holdings, enforceable against CT Legacy Holdings  in
accordance with its terms except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors' rights generally, and (ii) as limited by
laws relating to general equitable principles;
 
(c)           Conflicts.  The execution, delivery and performance of this
Agreement by CT Legacy Holdings does not and will not (i) violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge, or other restriction of any government, governmental agency, or
court to which CT Legacy Holdings is subject or any provision of its charter,
bylaws, or other governing documents, (ii) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice
under any agreement, contract, lease, license, instrument, or other arrangement
to which CT Legacy Holdings is a party or by which the CT Legacy Holdings is
bound or to which any of CT Legacy Holdings’ assets is subject, or (iii) result
in the imposition or creation of a lien or security interest upon or with
respect to the CT Legacy Holdings Contributed Stock;
 
 
3

--------------------------------------------------------------------------------

 
 
(d)           Securities Law Representations.
 
(i)         The Units to be acquired by CT Legacy Holdings pursuant to this
Agreement will be acquired for CT Legacy Holdings’ own account and not with a
view to, or intention of, distribution thereof in violation of the Securities
Act, or any applicable state securities laws, and the Units will not be disposed
of in contravention of the Securities Act or any applicable state securities
laws;
 
(ii)         CT Legacy Holdings understands and acknowledges that (i) the Units
have not been registered under the Securities Act or any state securities laws,
and such units are being sold in reliance upon an exemption or exemptions from
the registration and prospectus delivery requirements of the Securities Act and
applicable state securities laws, and must be held by CT Legacy Holdings
indefinitely unless a subsequent disposition thereof is registered under the
Securities Act and applicable state securities laws or is exempt therefrom (and
is able to bear the economic risk from holding the Units for an indefinite
period of time), and (ii) there is not currently a trading market for the Units
and there can be no assurances that the same will be listed on any exchange or
quoted on any quotation system;
 
(iii)         CT Legacy Holdings is an “Accredited Investor” as that term is
defined under Rule 501(a) promulgated pursuant to the Securities Act.  CT Legacy
Holdings is an experienced and sophisticated investor and has such knowledge and
experience in financial, business and investment matters as are necessary to
evaluate the merits and risks of an investment in the Units and protecting its
interests in connection therewith; and
 
(iv)         CT Legacy Holdings has received and reviewed information regarding
CT Legacy REIT Holdings and its subsidiaries that has been provided to it by CT
Legacy REIT Holdings and has been given the opportunity to ask questions of and
to receive answers from CT Legacy REIT Holdings concerning the Contributed
Stock, and the business, operations and financial condition of CT Legacy REIT
Holdings and its subsidiaries.
 
4.           Transaction Steps.  The parties hereby acknowledge that the
transactions contemplated by this Agreement involve a series of steps as more
fully described in the Recitals to this Agreement and as set forth in Exhibit A
hereto, and represent that it is their intention that the various steps set
forth in such Recitals be consummated in the sequence set forth therein.
 
5.           Further Assurances.  From time to time following the date hereof,
the parties hereto shall execute and deliver such other instruments of
assignment, transfer and delivery and shall take such other actions as any other
party hereto reasonably may request in order to consummate, complete and carry
out the transactions contemplated by this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
6.           Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.
 
7.           Complete Agreement.  This Agreement embodies the complete agreement
and understanding among the parties hereto and supersedes, preempts and
terminates all other prior understandings, agreements or representations by or
among the parties hereto, written or oral, to the extent relating to the subject
matter hereof.
 
8.           Counterparts.  This Agreement may be executed (including by
facsimile) in separate counterparts, each of which will be deemed to be an
original and all of which taken together will constitute one and the same
agreement.
 
9.           Successors and Assigns.  This Agreement is intended to bind and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors, heirs and assigns.  Neither party may assign this
Agreement without the prior written consent of the other party.
 
10.           No Third Party Beneficiaries. There are no third party
beneficiaries of this Agreement and nothing in this Agreement, express or
implied, is intended to confer on any person other than the parties hereto other
than their respective successors, heirs and assigns, any rights, remedies,
obligations or liabilities.
 
11.           Governing Law.  This Agreement, and the rights of the parties
under this Agreement, shall be governed by and construed in accordance with the
laws of the State of New York, that are applicable to contracts that are made in
and to be fully performed in such state, without giving effect to any choice of
law or conflict of law rules or provisions (whether of the State of New York or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.
 
12.           Amendments and Waivers.  Any provision of this Agreement may be
amended or waived only with the prior written consent of each of the parties
hereto.
 
* * * * *
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Contribution Agreement
as of the date first written above.
 
 

 
CT LEGACY HOLDINGS, LLC
           
 
By:  
/s/ Geoffrey G. Jervis       Name:   Geoffrey G. Jervis       Title:  Chief
Financial Officer  

 


 
CT LEGACY REIT HOLDINGS, LLC
           
 
By:  
/s/ Geoffrey G. Jervis       Name:   Geoffrey G. Jervis       Title:  Chief
Financial Officer  

 
 

 
FIVE MILE CAPITAL II CT EQUITY SPE LLC


By:  Five Mile Capital II Equity Pooling LLC, a Delaware limited liability
company, its sole member


By:  Five Mile Capital Partners LLC, a Delaware limited liability company, its
manager
           
 
By:  
/s/ Scott Leitman       Name:   Scott Leitman       Title:  Managing Director  

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A




 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Secured and Unsecured Obligations


Set forth below is a list of certain secured and unsecured debt obligations (the
“Legacy Debt Obligations”) of Capital Trust, Inc., a Maryland corporation
(“CT”):


 
1.
$42,369,695 due and payable under that certain master repurchase agreement,
dated as of July 30, 2007, by and among CT, as seller (“Citi Seller”) and
Citigroup Global Markets Inc., as securities buyer (“Citi Securities Buyer”) and
Citigroup Financial Products Inc., as loan buyer (“Citi Loan Buyer”, together
with Citi Securities Buyer, “Citi Buyers”), as amended by that certain amendment
No. 2 to master repurchase agreement, dated as of July 24, 2008, by and between
Citi Seller and Citi Buyers, as further amended by that certain amendment No. 3
to master repurchase agreement, dated as of March 16, 2009, by and between Citi
Seller and Citi Buyers, as further amended by that certain amendment No. 4 to
master repurchase agreement, dated as of October 1, 2009, by and between Citi
Seller and Citi Buyers.



 
2.
$131,939,582 due and payable under that certain master repurchase agreement,
dated as of October 24, 2008, by and among CT and CT BSI Funding Corp., as
sellers (collectively, “JPM 1 Sellers”) and JPMorgan Chase Bank, N.A., as buyer
(“JPM 1 Buyer”), as amended by that certain amendment No. 1 to master repurchase
agreement, dated as of March 16, 2009, by and among JPM 1 Sellers, JPM 1 Buyer
and JPMorgan Chase Bank, N.A., as affiliated hedge counterparty.



 
3.
$61,833,585 due and payable under that certain master repurchase agreement,
dated as of November 21, 2008, by and among CT and CT BSI Funding Corp., as
sellers (collectively, “JPM 2 Sellers”) and JPMorgan Chase Funding Inc., as
buyer (“JPM 2 Buyer”), as amended by that certain amendment No. 1 to master
repurchase agreement, dated as of March 16, 2009, by and among JPM 2 Sellers,
JPM 2 Buyer and JPMorgan Chase Bank., N.A., as affiliated counter party.

 
 
 

--------------------------------------------------------------------------------

 
 
 
4.
$104,106,223 due and payable under that certain master repurchase agreement,
dated as of July 29, 2005, by and among CT, CT RE CDO 2004-1 Sub, LLC, and CT RE
CDO 2005-1 Sub, LLC, as sellers (collectively, “MS Sellers”) and Morgan Stanley
Bank, N.A., as buyer (“MS Buyer”), as amended by that certain amendment No. 1 to
master repurchase agreement, dated as of November 4, 2005, by and among MS
Sellers and MS Buyer, as further amended by that certain amendment No. 2 to
master repurchase agreement, dated as of November 16, 2005, by and among MS
Sellers and MS Buyer, as further amended by that certain amendment No. 3 to
master repurchase agreement, dated as of April 6, 2006, by and among MS Sellers
and MS Buyer, as further amended by that certain amendment No. 4 to master
repurchase agreement, dated as of April 26, 2006, by and among MS Sellers and MS
Buyer, as further amended by that certain letter agreement, dated June 23, 2006,
from CT to Morgan Stanley, as further amended by that certain amendment No. 5 to
master repurchase agreement, dated as of February 14, 2007, by and among MS
Sellers and MS Buyer, as further amended by that certain joinder and amendment,
dated as of June 5, 2007, by and among, CT Investment Management Co., LLC (“CT
Investment”), MS Sellers, MS Buyer, Deutsche Bank National Trust Company
(“Custodian”) and Midland Loan Services, Inc. (“Servicer”), as further amended
by that certain amendment No. 6 to master repurchase agreement, dated as of
December 14, 2007, by and among MS Sellers and MS Buyer, as further amended by
that certain amendment No. 7 to master repurchase agreement, dated as of June
30, 2008, by  and among MS Sellers, CT Investment (together with MS Sellers,
“New MS Sellers”) and MS Buyer, as further amended by that certain amendment No.
8 to master repurchase agreement, dated as of July 28, 2008, by and among New MS
Sellers and MS Buyer, as further amended by that certain joinder No. 2 and
amendment No. 9 to master repurchase agreement, dated as of February 13, 2009,
by and among CT XLC Holding, LLC (“XLC”), New MS Sellers, MS Buyer, Custodian
and Servicer, as further amended by that certain amendment No. 10 to master
repurchase agreement, dated as of March 16, 2009, by and among MS Sellers, XLC
and MS Buyer, as further amended by that certain amendment No. 11 to master
repurchase agreement, dated as of October 1, 2009, by and among MS Sellers, XLC
and MS Buyer, as further amended by that certain joinder No. 3 and amendment No.
12 to master repurchase agreement, dated as of February 3, 2011, by and among MS
Sellers, XLC, and Bellevue CT Holdings, LLC, as sellers (collectively, “New MS
Sellers II”), MS Buyer, as buyer, Custodian, and Servicer, as further amended by
that certain joinder No. 4 and amendment No. 13 to master repurchase agreement,
dated as of February 3, 2011, by and among New MS Sellers II and CNL Hotel JV,
LLC, as sellers (collectively, “New MS Sellers III”), MS Buyer, as buyer,
Custodian, and Servicer.



 
5.
$99,338,851 due and payable under that certain amended and restated credit
agreement, dated as of March 16, 2009, among CT, WestLB, AG, New York Brach, BNP
Paribas, Morgan Stanley Bank N.A., JPMorgan Chase Bank, N.A., Deutsche Bank
Trust Company Americas and Wells Fargo Bank, N.A. and WestLB AG, New York
Branch, as administrative agent for the lenders.



 
6.
$143,752,750 due and payable under that certain junior subordinated indenture,
dated as of March 16, 2009, between CT and The Bank of New York Mellon Trust
Company, National Association (“BNYM”), as trustee, and that certain junior
subordinated indenture, dated as of May 14, 2009, by and between CT and BNYM, as
trustee.



Legacy Assets


Set forth on Exhibit B to the Agreement to which this Exhibit A is attached is a
list of certain assets owned by CT or its subsidiaries to be contributed to CT
Legacy REIT Mezz Borrower (as defined below) in connection with the
Restructuring (as defined below) (the “Legacy Assets”).


Restructuring


CT has undertaken to restructure and/or settle the Legacy Debt Obligations
pursuant to a plan (the “Restructuring”) that contemplates the following steps
and transactions:
 
 
 

--------------------------------------------------------------------------------

 
 
1.
The transfer of the Legacy Assets to CT Legacy REIT Mezz Borrower, Inc., a
Maryland corporation (“CT Legacy REIT Mezz Borrower”) in exchange for cash and
the issuance to CT Legacy Holdings, LLC, a Delaware limited liability company
(“CT Legacy Holdings”), of shares of Class A-1 Common Stock, Class A-2 Common
Stock, Class B Common Stock of CT Legacy REIT Mezz Borrower and the issuance to
CT of Class A Preferred Stock (each of the foregoing as defined herein) of CT
Legacy REIT Mezz Borrower pursuant to that certain contribution agreement, dated
as of the date hereof, by and among CT, CT Legacy REIT Mezz Borrower and CT
Legacy Holdings (the “Legacy Asset Contribution Transaction”);

 
2.
The transfer of the Legacy Assets by CT Legacy REIT Mezz Borrower as a
contribution to CT Legacy Asset, LLC, a Delaware limited liability company (“CT
Legacy Asset”), pursuant to that certain contribution agreement, dated as of the
date hereof, by and between CT Legacy REIT Mezz Borrower and CT Legacy Asset
(the “CTLRMB Legacy Asset Downstream Contribution Transaction”);

 
3.
The transfer of certain of the Legacy Assets by CT Legacy Asset as a
contribution to CT Legacy MS SPV, LLC, a Delaware limited liability company (“CT
Legacy MS”), CT Legacy Citi SPV, LLC, a Delaware limited liability company (“CT
Legacy Citi”) and CT Legacy JPM SPV, LLC, a Delaware limited liability company
(“CT Legacy JPM”), pursuant to that certain contribution agreement, dated as of
the date hereof, by and among CT Legacy Asset, on the one hand, and each of CT
Legacy MS, CT Legacy Citi and CT Legacy JPM, on the other hand (the “CTLA Legacy
Asset Downstream Contribution Transactions”);

 
4.
The funding of cash to CT Legacy REIT Mezz Borrower pursuant to that certain
mezzanine loan agreement, dated as of the date hereof, by and between CT Legacy
REIT Mezz Borrower, as borrower, and Five Mile Capital II CT Mezz SPE LLC (“Five
Mile Lender”), as lender (the “Mezzanine Loan Agreement”), the pledge by CT
Legacy REIT Mezz Borrower of 100% of its membership interests in CT Legacy
Asset, and certain other assets of CT Legacy REIT Mezz Borrower, all pursuant to
a pledge and security agreement, dated as of the date hereof, by CT Legacy REIT
Mezz Borrower, as security for CT Legacy REIT Mezz Borrower’s obligations under
the Mezzanine Loan Agreement and related mezzanine loan promissory note (the
“Mezzanine Pledge”), and the non-recourse carve-out guaranty thereof by CT
pursuant to that certain guaranty, dated as of the date hereof, pursuant to that
certain contribution agreement, dated as of the date hereof, by and among Five
Mile Lender, Five Mile Capital II CT Equity SPE LLC (“Five Mile Shareholder”)
and CT Legacy REIT Mezz Borrower, in exchange for the issuance by CT Legacy REIT
Mezz Borrower to Five Mile Lender of the related mezzanine loan promissory note
and Five Mile Shareholder of shares of Class A-2 Common Stock of CT Legacy REIT
Mezz Borrower (the “Mezzanine Loan Contribution Transaction”);

 
5.
The contribution to CT Legacy REIT Holdings, LLC, a Delaware limited liability
company (“CT Legacy REIT Holdings”) of Class A-1 Common Stock and Class A-2
Common Stock held by CT Legacy Holdings and Five Mile Shareholder in exchange
for the issuance to CT Legacy Holdings and Five Mile Shareholder of Class A-1
Units and/or Class A-2 Units of CT Legacy REIT Holdings pursuant to that certain
contribution agreement, dated as of the date hereof, by and among CT Legacy REIT
Holdings, CT Legacy Holdings and Five Mile Shareholder (the “REIT Stock
Contribution Transaction”);

 
 
 

--------------------------------------------------------------------------------

 
 
6.
The transfer by CT Legacy Holdings of Class A-1 Units and/or Class A-2 Units of
CT Legacy REIT Holdings to each of CT Legacy Series 1 Note Issuer, LLC, a
Delaware limited liability company (“CT Series 1 Note Issuer”) and CT Legacy
Series 2 Note Issuer, LLC, a Delaware limited liability company (“CT Series 2
Note Issuer”) in exchange for the issuance to CT Legacy Holdings by CT Series 1
Note Issuer of those certain series 1 secured notes, dated as of the date
hereof, secured by Class A-1 Units and Class A-2 Units of CT Legacy REIT
Holdings (the “Series 1 Notes”), pursuant to that certain exchange agreement,
dated as of the date hereof, by and between CT Legacy Holdings and CT Series 1
Note Issuer (the “Series 1 Note Exchange Transaction”), and the issuance to CT
Legacy Holdings by CT Series 2 Note Issuer of those certain series 2 secured
notes, dated as of the date hereof, secured by Class A-1 Units of CT Legacy REIT
Holdings (the “Series 2 Notes”), pursuant to that certain exchange agreement,
dated as of the date hereof, by and between CT Legacy Holdings and CT Series 2
Note Issuer (the “Series 2 Note Exchange Transaction” and together with the
Series 1 Note Exchange Transaction, the “Note Exchange Transactions”);

 
7.
The assumption of certain Legacy Debt Obligations by newly acquired and
converted or formed subsidiaries of CT Legacy Asset pursuant to:

 
 
(a)
that certain amended and restated master repurchase agreement, dated as of the
date hereof, by and between CT Legacy JPM and JPMorgan Chase Bank, N.A.;

 
 
(b)
that certain amended and restated master repurchase agreement, dated as of the
date hereof, by and between CT Legacy JPM and JPMorgan Chase Funding Inc.;

 
 
(c)
that certain amended and restated master repurchase agreement, dated as of the
date hereof, by and among CT Legacy MS, CT XLC Holding, LLC, Bellevue C2
Holding, LLC, CNL Hotel JV, LLC and Morgan Stanley Asset Funding Inc.; and

 
 
(d)
that certain amended and restated master repurchase agreement, dated as of the
date hereof,  by and between CT Legacy Citi and Citigroup Financial Products,
Inc. and Citigroup Global Markets, Inc. ((a), (b), (c) and (d) together, the
“Repurchase Financing Assumption Transactions”);

 
8.
The satisfaction and discharge of certain Legacy Debt Obligations pursuant to
that certain exchange agreement, dated as of the date hereof, by and among CT,
CT Legacy Holdings, CT Legacy REIT Holdings, CT Series 1 Note Issuer and WestLB
AG, New York Branch, BNP Paribas, Wells Fargo Bank, N.A., JPMorgan Chase Bank,
N.A., Morgan Stanley Senior Funding, Inc. and Deutsche Bank Trust Company
Americas (collectively, the “WestLB Lenders”) that provides for the delivery to
the WestLB Lenders by CT and CT Legacy Holdings of cash, Class A-2 Units of CT
Legacy REIT Holdings and the Series 1 Notes (the “WestLB Loan Termination
Transaction”);

 
 
 

--------------------------------------------------------------------------------

 
 
9.
The discharge of certain Legacy Debt Obligations upon the delivery of Class B
Common Stock by CT Legacy Holdings and the issuance by JSN Restructure Vehicle 1
Ltd., a newly formed exempted company incorporated under the laws of the Caymans
Islands and owned by a third party (“Restructure 1”), of new notes pursuant to
that certain indenture, dated as of the date hereof, by and between Restructure
1 and BNYM, as trustee, in exchange for such Legacy Debt Obligations held by the
holders thereof and the simultaneous delivery of such obligations to CT for
cancellation by the trustee (the “Old JSN Discharge Transaction”) and
immediately thereafter the contribution by CT and CT Legacy Holdings of cash,
shares of Class B Common Stock and certain Series 2 Notes to Restructure 1,
pursuant to that certain contribution and exchange agreement, dated as of the
date hereof, by and among CT, CT Legacy Holdings, CT Series 2 Note Issuer, CT
Legacy REIT Mezz Borrower, Restructure 1 and the holders of such Legacy Debt
Obligations named therein (the “Non-EOD CDO Restructure 1 Contribution
Transaction”);

 
10.
The discharge of certain Legacy Debt Obligations held by certain holders thereof
upon the redemption of such obligations in exchange for cash and certain Series
2 Notes, upon the exercise by CT of redemption rights contained in that certain
supplemental indenture, dated as of the date hereof, between CT and BNYM, as
trustee, to the junior subordinated indenture, dated as of March 16, 2009,
between CT and BNYM, as trustee, (the “EOD CDO Redemption Transaction”), whereby
such Legacy Debt Obligations shall be cancelled by the trustee, and in
connection therewith, the execution of those certain redemption agreements,
dated as of the date hereof, among CT, CT Legacy Holdings, CT Series 2 Note
Issuer, CT Legacy REIT Mezz Borrower and the holders of such Legacy Debt
Obligations (the “Old JSN 2 Discharge Transaction”);

 
11.
The discharge of certain Legacy Debt Obligations upon the exchange of such
obligations by the holders thereof for cash, shares of Class B Common Stock and
certain Series 2 Notes, pursuant to that certain exchange agreement, dated as of
the date hereof, by and among CT, CT Legacy Holdings, CT Series 2 Note Issuer,
CT Legacy REIT Mezz Borrower and the holders of the foregoing Legacy Debt
Obligations (the “JSN Opt-Out Exchange Transaction”).

 
For purposes of the foregoing, the term “Class A-1 Common Stock” means the
shares of class A-1 common stock, par value $0.001 per share, of CT Legacy REIT
Mezz Borrower, the term “Class A-2 Common Stock” means the shares of class A-2
common stock, par value $0.001 per share, of CT Legacy REIT Mezz Borrower, the
term “Class B Common Stock” means the shares of class B common stock, par value
$0.001 per share, of CT Legacy REIT Mezz Borrower, the term “Class A Preferred
Stock” means the shares of class A preferred stock, par value $0.001 per share,
of CT Legacy REIT Mezz Borrower and the term “Stock” means each of the Class A-1
Common Stock, the Class A-2 Common Stock, the Class B Common Stock and the Class
A Preferred Stock.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B


LEGACY ASSETS
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
LEGACY ASSETS

 
I.
UNENCUMBERED ASSETS

 

 
ASSET
INTEREST
     
1.
[***]  
[***]  
     
2.
[***]  
[***]  
     
3.
[***]  
[***]  
     
4.
[***]  
[***]  
     
5.
[***]  
[***]  
     
6.
[***]  
[***]  
     
7.
[***]  
[***]  
     
8.
[***]  
[***]  

 
 
II.
ASSETS TO BE PLEDGED TO JPMORGAN CHASE BANK, N.A.

 



 
ASSET
INTEREST
     
1.
[***]  
[***]  
     
2.
[***]  
[***]  

 
 
[***]  
Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

 
 
 

--------------------------------------------------------------------------------

 
 

     
3.
[***]  
[***]  
     
4.
[***]  
[***]  
     
5.
[***]  
[***]  
     
6.
[***]  
[***]  
     
7.
[***]  
[***]  
     
8.
[***]  
[***]  
     
9.
[***]  
[***]  
     
10.
[***]  
[***]  
     
11.
[***]  
[***]  

 
 
[***]  
Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

 
 
 

--------------------------------------------------------------------------------

 
 

     
12.
[***]  
[***]  

 
 
III.
ASSETS TO BE PLEDGED TO JPMORGAN CHASE FUNDING INC.

 



 
ASSET
INTEREST
     
13.
[***]  
[***]  
     
14.
[***]  
[***]  
     
15.
[***]  
[***]  
     
16.
[***]  
[***]  
     
17.
[***]  
[***]  

 
 
[***]  
Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

 
 
 

--------------------------------------------------------------------------------

 
 

     
18.
[***]  
[***]  
     
19.
[***]  
[***]  
     
20.
[***]  
[***]  
     
21.
[***]  
[***]  
     
22.
[***]  
[***]  
     
23.
[***]  
[***]  
     
24.
[***]  
[***]  



 
IV.
ASSETS TO BE HELD BY CT LEGACY MS SPV, LLC

 

 

 
ASSET
INTEREST
     
1.
[***]  
[***]  
     
2.
[***]  
[***]  
     
3.
[***]  
[***]  

 
 
[***]  
Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

 
 
 

--------------------------------------------------------------------------------

 
 

     
4.
[***]  
[***]  

 
 
V.
EQUITY MEMBERSHIP INTERESTS TO BE HELD BY CT LEGACY MS SPV, LLC

 

 

 
COMPANY
INTEREST HELD BY COMPANY
     
5.
[***]  
[***]  
     
6.
[***]  
[***]  
     
7.
[***]  
[***]  

 
 
VI.
ASSETS TO BE HELD BY CT LEGACY CITI SPV, LLC

 



 
ASSET
INTEREST
     
1.
[***]  
[***]  
     
2.
[***]  
[***]  

 
 
[***]  
Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

 
 
 

--------------------------------------------------------------------------------

 
 

     
3.
[***]  
[***]  
     
4.
[***]  
[***]  
     
5.
[***]  
[***]  





[***]  
Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

 